EXHIBIT 10.1

2015 Alaska Communications Systems Group, Inc.

Non-Employee Director Compensation and Reimbursement Policy

Objective

 

The objectives of this Policy are to provide compensation to Non-Employee
Directors that helps to align the interests of Non-Employee Directors with
Shareholders’, and to attract and retain Non-Employee Directors that will
contribute to the Company’s success and Shareholder returns.

Eligibility

 

Each Non-Employee Director shall be eligible to participate in the Policy. Any
Non-Employee Director who becomes an employee of the Company shall not
thereafter be entitled to compensation under this Policy, but shall retain all
existing compensation pursuant to the terms of this Policy. Employee Directors
are specifically excluded from receiving any compensation under this Policy.

Compensation Schedule

 

Annual Retainer   

Each Non-Employee Director (excluding any Non-Employee Director serving as Board
Chair) shall receive an annual cash retainer of $42,500, with members of the
Audit Committee receiving $45,000 instead. Payments to be made in quarterly
installments.

 

Each Non-Employee Director (excluding any Non-Employee Director serving as Board
Chair) shall receive annually $50,000 in common shares, paid in quarterly
installments, with the conversion based on the stock price on the last day of
each calendar quarter (i.e., the date of grant).

 

Total compensation for any Non-Employee Director serving as Chair of the Board
shall be an annual cash retainer of $100,000 plus $80,000 in common shares, each
paid in quarterly installments, with the conversion based on the stock price on
the last day of each calendar quarter (i.e., the date of grant).

 

The Chair of the Audit Committee shall receive an additional $15,000 annually
paid in quarterly installments.

 

The Chair of the Compensation and Personnel Committee shall receive an
additional $15,000 annually paid in quarterly installments.

 

The Chair of the Nominating and Corporate Governance Committee shall receive an
additional $5,000 annually paid in quarterly installments.

 

Prior to the beginning of a calendar year, each Non-Employee Director may elect
to defer all or a portion of their equity grants.

 

Each such Director may elect prior to the beginning of a calendar year to
receive up to 100% of his/her cash compensation in common shares or equivalents
thereof on the same schedule as the equity grants above.



--------------------------------------------------------------------------------

Common Stock Holding Requirements

 

Each Non-Employee Director is expected to hold common stock issued by the
Company equivalent to at least three times his or her annual cash retainer by
the fifth anniversary of such Director’s continuous service to the Board as a
Director. Company common stock shall include common stock equivalents (common
stock adjusted for stock splits, stock dividends, recapitalizations, and the
like). If the minimum holding period is not met within the required time frame,
a Director must hold all stock granted to him or her through the compensation
program until the minimum holding level is achieved. Once the guideline is
achieved, if the value of the shares declines below the guideline level, each
Director will be deemed in compliance as long as the related shares are not sold
and future stock grants are held until the guideline is again achieved.

Payment of Compensation

 

Except for deferred stock, all Non-Employee Director stock and cash compensation
is to be paid in equal quarterly installments for each quarter or partial
quarter of service, without proration, within 30 days of the close of the
calendar quarter. Payments will be delivered as directed by the Non-Employee
Director.

Reimbursement of Reasonable Expenses

 

Reasonable expenses incurred by Non-Employee Directors that are directly
associated with their provision of director services for Alaska Communications
Systems Group, Inc. will be reimbursable under this Policy. Examples of
reimbursable expenses include reasonable travel, food, lodging, and service
expenses incurred in the course of attending Board of Director and Committee
meetings.

To encourage patronage of the Company’s business customers, Directors will be
reimbursed for stay in hotels specified in advance by the Company. For purposes
of the reimbursement of travel expenses, “reasonable travel” includes a first
class airline ticket for round trip transport along the most practicable direct
route. Such airline ticket may not exceed $2,500, unless approved in advance by
the Board Chair. Within reasonable limits, side trips or additional travel may
be included in a Director’s itinerary. In such cases, however, the Company will
reimburse no more than the lowest qualifying fare for a direct round trip
available on the date the travel was arranged, with such fare documentation to
be provided by the Director. Directors are at all times expected to arrange for
travel at the earliest practicable time to minimize the cost of reimbursable
airline ticket expense.

To encourage the continued education of the Directors, each Director may be
compensated up to $5,000 annually for the costs associated with director
education. This will be inclusive of all costs associated with receiving the
training.

Expenses incurred by Directors in connection with matters other than the
attendance of Board or Committee meetings or training shall be determined to be
reimbursable by the Board Chair or Lead Director in advance of a Director’s
incursion of the expenses.

Non-Employee Directors desiring reimbursement of expenses may complete a
“Request for Reimbursement of Reasonable Expenses” form (Exhibit A) and submit
to the Corporate Secretary no later than 30 days following the incursion of the
expense. Expenses must be submitted for reimbursement within ninety (90) days of
being incurred, or the right to reimbursement will be forfeited.



--------------------------------------------------------------------------------

Administration

 

The Board has delegated authority to administer this Policy to the Compensation
and Personnel Committee of the Board (the “Committee”), which shall have full
authority to construe and interpret the Policy, to establish, amend and rescind
rules and regulations relating to the Policy, and to take all such actions and
make all such determinations in connection with the Policy as it may deem
necessary or desirable.

The Committee has delegated day-to-day administration of Policy provisions to
the Secretary of the Company.

Amendment and Termination

 

The Committee may amend, alter, or discontinue the Policy at any time. The
Committee shall have authority to amend the Policy to take into account changes
in law and tax and accounting rules as well as other developments.

Effectiveness of Policy

 

The Policy shall become effective on December, 2015.